Citation Nr: 1314789	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-03 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a rating reduction from 20 percent to zero percent for right knee instability was warranted. 

2.  Entitlement to a disability rating in excess of 20 percent for right knee instability. 

3.  Whether a rating reduction from 20 percent to zero percent for left knee instability was warranted.

4.  Entitlement to a disability rating in excess of 20 percent for left knee instability. 


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association




WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran had active service from June 1955 to May 1959 and from August 1983 to October 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO proposed to reduce the disability ratings assigned for the Veteran's service-connected right knee instability and left knee instability from 20 percent to zero percent.  The RO implemented these rating reductions in a June 2008 rating decision, assigning zero percent ratings for the Veteran's service-connected right knee instability and left knee instability effective September 1, 2008.

In October 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.
  
In August 2011 and September 2012, the Board remanded the case to the RO to provide the Veteran and his representatives with notice of 38 C.F.R. § 3.344, which relates to reduction of ratings.  Although there has not been substantial compliance with the directives of the remands, as the decision of the Board is favorable to the Veteran on this issue, there is no prejudice to the Veteran by the Board proceeding to the merits.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By a rating decision in July 1997, the RO granted a 20 percent rating for instability of the right knee and a 20 percent rating for instability of the left knee, effective November 1, 1996; that decision was based upon a VA examination in January 1997. 

2.  By a rating decision in November 1997, the RO continued a 20 percent rating for instability of the right knee and the left knee; that decision was based upon a VA examination in October 1997.

3.  The examination in October 1997 demonstrated that the Veteran has bilateral knee pain and episodes where the knees give way going up and down stairs and inclines, but there was no objective evidence of ligamentous instability.  

4.  By a rating decision in July 2003, the RO continued a 20 percent rating for instability of the right knee and the left knee; that decision was based upon a VA examination in July 2003.  

5.  The VA examination in July 2003 demonstrated that the Veteran's bilateral knee instability disability was manifested by episodes where the knees gave out on him while walking, but there was no objective evidence of ligamentous instability.  

6.  In a VA examination in October 2007, the Veteran used a cane for ambulation or held on to objects such as furniture, and did not describe symptoms of locking or instability of the right knee, but the left knee occasionally locks; there was no objective evidence of ligamentous instability

7.  Following the October 2007 VA examination in a rating decision in January 2008, the RO proposed to reduce the 20 percent rating for right knee instability and the 20 percent raring for left knee instability; by a letter in January 2008 the RO notified the Veteran of the proposal to reduce the 20 percent ratings, and enclosed the January 2008 rating decision discussing the medical evidence reflecting the Veteran's right knee instability and left knee instability.

8.  By a rating decision dated in June 2008, the RO implemented a reduction of the right knee instability disability rating from 20 percent to zero (noncompensable), and the left knee instability disability rating from 20 percent to zero (noncompensable),  effective September 1, 2008; notice of the reduction was mailed to the Veteran in June 2008.

8.  In a VA examination in October 2011, the Veteran had symptoms of his knees giving way and he used a walker for ambulation because of his increasing bilateral knee instability; upon examination, there was no ligamentous instability or any instability of a structural nature.  

9.  An actual sustained or material improvement of the right knee instability disability and the left knee instability in the Veteran's ability to function under the ordinary conditions of life and work is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent rating for right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 5257, 5260, 5261.

2.  The criteria for restoration of a 20 percent rating for left knee disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5257, 5260, 5261.

3.  The criteria for a rating higher than 20 percent rating for instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).

4.  The criteria for a rating higher than 20 percent rating for instability of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In a rating reduction case, the notice provisions of 38 C.F.R. § 3.105(e) apply and are discussed below.  Furthermore, as the application to restore the 20 percent rating for instability of the right knee and 20 percent rating for instability of the left knee is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the rating reduction is not necessary.

Duty to Notify

As to the claim for a rating higher than 20 percent foe instability of each knee, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in April 2007.  The notice included the type of evidence needed to substantiate the claims for increase, namely, evidence that the symptoms had increased.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and provided the Veteran VA examinations in October 2007 and October 2011 and a hearing before the undersigned in October 2010.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Furthermore, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing before the Board personal hearing, the Veterans Law Judge (VLJ) noted the issue was the reduction of the rating for each knee from 20 percent to zero (noncompensable) percent.  The Veteran was assisted at the hearing by an accredited representative from the Non- Commissioned Officers Association).  The representative and the VLJ asked questions to the Veteran and his spouse to ascertain the current extent of the Veteran's disability, including questions as to the Veteran's ability to perform household chores and what symptoms the Veteran experiences when walking, climbing stairs, or if he makes a sudden turn.  There also was discussion that the Veteran intended to submit evidence from his private physician regarding instability of the knee.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for restoring the rating to twenty percent, and his claim that his disability warranted a rating even higher than 20 percent.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Restoration of a 20 Percent Rating for Instability for Each Knee

The Veteran contends that the reductions from 20 percent to zero percent effective September 1, 2008, for right knee instability and for left knee instability were improper.  He specifically contends that the medical evidence does not show that his service-connected bilateral knee instability had improved.  Instead, he contends that these service-connected disabilities have not improved and the 20 percent ratings should be restored.

With a rating reduction, VA must comply with the notice procedures of 38 C.F.R. § 3.105(e); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) (standards for review of evidence).  For the reasons set forth below, the Board finds that there has been full compliance with the procedures of 38 C.F.R. § 3.105(e).

The provisions of 38 C.F.R. § 3.105(e) allow for a rating reduction when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing within thirty days of notification.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).

The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

Here, the RO provided the required notification of a proposed reduction in a rating decision promulgated in January 2008.  The Veteran was afforded the opportunity to have a hearing but did not request a hearing within 30 days.  The Veteran was given 60 days to present additional argument and evidence. 

A rating reduction from 20 percent to zero percent (noncompensable) for right knee instability and from 20 percent to zero percent (noncompensable) for left knee instability was effectuated by a rating decision in June 2008, with an effective date of September 2008, more than 60 days after the last day of the month of the rating decision.  Therefore, the procedural due process requirements of 38 C.F.R. § 3.105(e) were met.

As to the reduction itself, in considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).    

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169, 172 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247, 250 (1992).  

In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120, 123-24 (2002).  The burden of proof is upon VA.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).

Specific requirements for reducing a rating are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  The requirements of § 3.344(a) and (b), apply to ratings in effect for five years or more.  38 C.F.R. § 3.344(c).

A review of the claims file shows that service connection currently is in effect for right knee instability and for left knee disability, with each knee evaluated as 20 percent disabling effective November 1, 1996, and as 0 percent disabling effective September 1, 2008.  In other words, the 20 percent ratings for the Veteran's service-connected right knee instability and left knee instability have been in effect for 5 years of more.  Therefore, any rating reduction for the bilateral knee instability disabilities is governed by 38 C.F.R. § 3.344

The provisions of 38 C.F.R. § 3.344 (a) and (b) stipulate that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations that are less thorough than those on which payment were originally based will not be used as a basis for reduction.  Moreover, where material improvement in the physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

A finding of "sustained material improvement" must be supported with a comparison of the previous and current physical or mental condition.  Moreover, though material improvement in the physical or mental condition may be clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Hohol v. Derwinski, 2 Vet. Ap. 169, 172 (1992).

VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Faust v. West, 13 Vet. App. 342, 349-50 (2000).  The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of the Veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability.  Id.

The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201, 203 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Subluxation or instability under Diagnostic Code 5257 is rated 10 percent for slight recurrent subluxation or lateral instability.  Moderate recurrent subluxation or lateral instability is rated 20 percent and severe recurrent subluxation or lateral instability is rated 30 percent.

The 20 percent rating for instability of the right knee and 20 percent rating for instability of the left knee was awarded in a July 1997 ratings decision.  

Thereafter, the Veteran filed for an increase and was provided a VA examination in October 1997.  X-rays of the knees was normal.  The Veteran described bilateral knee pain and episodes where the knees give way.  These symptoms occurred going up and down stairs and inclines.  The Veteran used a cane for ambulation.  The Veteran had range of motion from 0 to 125 degrees bilaterally.  The Lachman's and anterior drawer sign were negative in the right and left knee.  The collateral ligaments for both knees were stable to stress.  The examiner noted a past history of instability in both knees.  The examiner, however, found no evidence of ligamentous instability and the Veteran's description of symptoms was more of difficulty with locking of the knee on steps or inclines.  The examiner concluded this was compatible with degenerative changes of the patellofemoral joint.  

In November 1997, relying on the October 1997 VA examination, the RO issued a rating decision continuing the 20 percent rating decision.  In December 1999, the Board affirmed the rating decision.

In July 2003, the Veteran underwent a VA examination regarding his knee disabilities. He reported progressive knee pain and could not squat.  He had periods where the knee gave out on him while walking and he has to catch himself.  The left knee pops after the Veteran extends and then bends it.  He used a brace for a while, but stopped after he developed a blood clot.  Range of motion for both knees was from 0 degrees to 140 degrees.  He had no motion with valgus or varus stress.  The Veteran had a negative anterior drawers sign and a negative Lachman's test bilaterally.  The diagnosis was mild degenerative joint disease bilaterally.  

In a rating decision dated in July 2003, the RO continued the 20 percent rating for instability for each knee, stating there was improvement, but not sustained improvement for instability of the right knee and instability of the left knee.  

In July 2006, the Veteran sought treatment from a private physician due to left knee pain.  The Veteran had medial joint line tenderness and a positive McMurray's sign.  McMurray sign, when positive, is the occurrence of a cartilage click during manipulation of the knee, indicative of meniscal injury.  Dorland's Illustrated Medical Dictionary 1524 (27th ed. 1988).  Further work-up revealed a tear in the posterior horn of the medial meniscus and chondromalacia.  The Veteran had arthroscopic surgery in October 2006 for treatment of the tear and chondromalacia.  An MRI demonstrated that the lateral meniscus and the cruciate ligaments were intact.  There was evidence of a medial collateral ligament sprain or strain.  

In October 2007, the Veteran was provided a VA examination after he filed the current claim for an increase in the ratings.  The Veteran at that time described constant circular discomfort around the knees.  Pain in both knees was 7/10.  He used a cane to ambulate since his arthroscopic surgery, but at home, he holds onto furniture.  He experienced flare-ups with moving, twisting, or turning.  The VA examiner stated the Veteran suffered from moviegoer's knee.  There were no symptoms of locking or instability of the right knee, but the left knee occasionally locks.  Upon examination, the Veteran had a broad but slightly shuffling gait.  The right knee range of motion was from 0 to 100 degrees and the left was from 0 to 90 degrees.  The examiner noted there was no discomfort or difference in motion testing even after repetition.  There was no evidence of medial or lateral collateral ligament instability.  Both the anterior and posterior drawer test were negative.  After a review of the file, the examiner's diagnosis was minimal degenerative joint disease of the knees consistent with natural aging.  

As noted earlier, the RO, after the foregoing VA examination, implemented the reduction of the ratings from 20 percent to zero percent for right knee instability and 20 percent to zero percent for left knee instability by proposing the reduction in a rating decision dated in January 2008.  In the same rating decision, the RO granted service connection for degenerative joint disease in each knee, awarding 10 percent, under Diagnostic Code 5260 (limitation of flexion).  As also noted, the reduction was implemented in a June 2008 ratings decision. 

The Veteran testified in October 2010 that his service-connected left knee instability is much worse than his service-connected right knee instability.  He testified his knees gave out while walking or turning and when he gets up in the morning, he has to be careful in balancing himself.  The Veteran's wife testified that her husband was unable to help her with chores around the house and he could not stand for more than 10 minutes due to his service-connected bilateral knee instability.  The Veteran also testified that he had been given a walker to use for ambulation because of his increasing bilateral knee instability.  If he did not use the walker, he needed to hold on to something.  

In October 2011, the Veteran underwent a VA examination where he described his left knee was worse than his right regarding episodes of giving way.  The Veteran has not fallen to the ground but asserted he needed a rolling walker or to hold on to things indoors.  The examiner noted he was unable to elicit an accurate description of the pain in each knee but believed the Veteran had a moderate amount of left knee pain.  The right knee was unknown.  He stated the Veteran had moderate difficulty with stairs.  The Veteran had 0-90 degrees range of motion for the right knee, although flexion was reduced to 80 degrees with repetition.  The left knee range of motion was 0-90 degrees, but he lost 5 degrees flexion.  The examiner noted the left knee had excess fatigability.  There is a notation of pain upon movement for both knees.  It is not clear if this meant the Veteran complained of pain as the examiner also found no objective evidence of pain in flexion or extension, There was no history of recurrent subluxation or dislocation, nor X-ray evidence of patellar subluxation.  The Veteran had moderate difficulty with stairs, using hand rails and taking one step at a time.  He cannot squat, but otherwise was independent in his activities of daily living.  Muscle strength was equal in both knees at 5/5 for extension and flexion.  As to joint stability, the anterior instability/Lachman's test and posterior drawer test were both normal.  The medial and lateral stability of the right knee as tested by valgus/varus pressure was normal.  The left knee was a 1+ (0-5 millimeters).  

The examiner noted mild right knee degenerative joint disease and moderate left knee degenerative joint disease, although the Veteran had less active range of motion than expected with the radiographic findings.  Regarding the Veteran's symptoms of giving way and instability, the examiner noted there was no ligamentous instability or any instability of a structural nature.  The Veteran had subjective complaints of the knee giving way, which is not the same as mechanical instability.  The examiner noted that patients with degenerative joint disease of the knees might experience pain with reflexive relaxation of the quadriceps muscle.  This rarely results in a complete fall to the ground or injury.  In assessing the Veteran's range of motion, the examiner also noted no instability as well as deformity, tenderness, spasms, abnormal or painful movement, guarding, lack of endurance, weakness, atrophy, or incoordination.  To address the degree of the Veteran's claim of instability, the examiner would require speculation.

The central question before the Board is whether the knee instability disabilities have improved.  VA may not, however, reduce the rating simply because the Veteran actually does not meet the schedular criteria for that disability unless the underlying disorder has shown improvement.  Although the RO considered the Veteran's condition to have improved by 2003 and also found the improvement sustained, as the Court instructed in Brown v. Brown, 5 Vet. App., 413, 420-421 (1993), not only must VA prove an improvement in the Veteran's disability has occurred, VA must also show that such improvement actually reflects an improvement in the Veteran's ability to function.  Based on the foregoing medical evidence, the Board finds that the Veteran's bilateral knee instability disability has not improved his ability to function under the ordinary conditions of life and work since the Veteran was awarded a 20 percent rating.  Specifically, the Veteran has described symptoms since 1997 of giving way, especially in dealing with situations such as stairs or inclines.  While the VA examiners in 2003, 2007, and 2011 all have not found any clinically significant findings of ligamentous or structural instability, it does not demonstrate improvement as that was also the result of the October 1997 finding.  The Board notes that the first VA examination to establish service connection, occurring in January 1997, noted medial and lateral instability, but the examiner did not set forth how the conclusion was reached.  The Veteran stated he wore braces in the past for instability and both knees tended to give way when he climbed stairs. Again, this is consistent with the latter VA examinations.  Further, the Veteran's descriptions of knee instability in his life and in severity does not show material improvement.

At best, the Veteran's knee instability disabilities are stable.  The Board notes, however, that "stable" does not necessarily imply that the disorder has improved, and can instead mean that the disorder has not become worse.  That appears to be the situation in the Veteran's case.  The evidence during the pertinent period shows the Veteran continues to have episodes of giving way and none of the evidence actually showed improvement at the time of the decision which reduced the evaluation assigned the disability. 

Accordingly, the Board concludes that restoration is warranted for the 20 percent evaluation for instability of the right knee and the 20 evaluation of the left knee from the date of the rating reduction.

Increased Ratings for Instability of the Knees
 
Although the ratings for the Veteran's right knee instability and left knee instability has been restored, he also contends that his service-connected bilateral knee instability is more disabling than currently evaluated in each of his knees such that a disability rating greater than 20 percent is warranted for each knee.  

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Included within 38 C.F.R. § 4.71a  are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders including, insofar as this case is concerned: Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension). The Veteran is already service connected for knee disabilities under Diagnostic Code 5257 at 20 percent for each knee, and Diagnostic Code 5260 at 10 percent for each knee.  

A separate rating may be assigned for limitation of flexion or for limitation of extension or for lateral instability of the knee.  See VAOPGCPREC 9-04 (September 17, 2004); VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998)

Subluxation or instability under Diagnostic Code 5257 is rated 10 percent for slight recurrent subluxation or lateral instability.  Moderate recurrent subluxation or lateral instability is rated 20 percent and severe recurrent subluxation or lateral instability is rated 30 percent.

Limitation of flexion under Diagnostic Code 5260 is rated 10 percent with flexion to 45 degrees, flexion to 30 degrees is rated 20 percent, and flexion to 15 degrees, the maximum schedular rating, is rated 30 percent. 

Limitation of extension under Diagnostic Code 5261 is rated noncompensable or zero percent with extension to 5 degrees. Extension to 10 degrees is rated 10 percent. Extension to 15 degrees is rated 20 percent rating. 

Normal knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; see DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; see DeLuca at 206-07.

Also with arthritis or periarticular pathology, painful motion is factor to be considered. The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The Board notes that the Veteran has been diagnosed with degenerative disease in each knee.  Degenerative disease of the knee is rated on limitation of flexion and extension.  The Board notes that the Veteran is already rated for limitation of function under Diagnostic Code 5260, limitation of flexion, at 10 percent.  

As to limitation of flexion, the VA examination in October 2007 demonstrated right knee range of motion was from 0 to 100 degrees and the left was from 0 to 90 degrees.  As 90 degrees limitation (for the left knee) and 100 degrees limitation (for the right knee) do not more nearly approximate or equate to flexion limited to 30 degrees, the criterion for the next highest rating, 20 percent, for limitation of flexion under Diagnostic Code 5260 has not been met.  The Board's finding applies even after considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 

Further, to the extent the Veteran experienced pain with flexion, the pain does not establish a disability picture that rises to or approximates the level of functional loss to 30 degrees of flexion.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40). To this extent, the Board places greater weight on the objective findings of the VA examination than the Veteran's subjective complaints of pain.  

In October 2011, the Veteran demonstrated 0 to 90 degrees range of motion for the right knee, although flexion was reduced to 80 degrees with repetition.  The left knee range of motion was 0 to 90 degrees, but he lost 5 degrees flexion with repetition.  Taking into consideration reduced flexion with repetition, limitation of flexion to 80 degrees for the right knee, and 85 degrees with the left knee do not more nearly approximate or equate to flexion limited to 30 degrees, the criterion for the next highest rating, 20 percent, for limitation of flexion under Diagnostic Code 5260.  The Board's finding applies even after considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 

Further, to the extent the Veteran experienced pain with flexion, the pain does not establish a disability picture that rises to or approximates the level of functional loss to 30 degrees of flexion.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40). To this extent, the Board places greater weight on the objective findings of the VA examination than the Veteran's subjective complaints of pain.  

Turning to a rating under Diagnostic Code 5261, at all relevant times, extension was to zero degrees without pain.  Extension to zero degrees without pain does not more nearly approximate or equate to extension to 10 degrees.  The evidence does not establish the criterion for a 10 percent rating for either knee for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§4.40, 4.45, 4.59, and repetitive motion.

Turning now to the service connected instability in each knee, the Veteran is rated at 20 percent and in order to warrant a 30 percent rating, the evidence must show severe instability.  The evidence in this instance does not support such a finding, nor does the disability picture more nearly approximate the schedular criteria for a 30 percent rating.  

The Board recognizes that the evidence supporting his claim for a higher rating includes his testimony and his spouse's testimony before the Board in October 2010 concerning his service-connected bilateral knee instability.  The Board has considered the lay statements of the Veteran and his wife.  

In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran and his wife are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  They are not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying injuries and diseases of the orthopedic or muscoskeletal system.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran or his wife is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  

Such competent evidence concerning the nature and extent of the Veteran's instability disability of either knee have been provided by the VA examiners, his private caregivers, and the VA medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's or his wife's subjective testimony of increased symptomatology.   

Based upon the evidence of record, the Veteran's bilateral knee disabilities is manifested by the Veteran experiencing periodic episodes of one of his knees giving way especially if he is using stairs or ambulating on an inclined surface.  Further symptomatology must be demonstrated to warrant a finding of severe instability.  At no point has the evidence demonstrated that the Veteran continually experienced giving way or instability.  As noted above, there has not been any objective evidence of instability noted in VA examination or in the treatment records.  While there was a finding of 1 + for left knee medial and lateral stability in October 2011, that finding was not the most severe finding that could have been assessed by the examiner, i. e. a 3 + finding.  Furthermore, the examiner did not apparently find this result was clinically significant, as he concluded that there was no ligamentous instability or any instability of a structural nature.  

The Board notes that the Veteran has been diagnosed with and treatment for a tear in the posterior horn of the medial meniscus.  It is not clear if the entire meniscus was removed.   Under Diagnostic Code 5259, a 10 percent rating is assigned for surgical removal of a semilunar cartilage that is symptomatic.  If the meniscus was not removed, a rating under Diagnostic Code 5258 for dislocated semilunar cartilage allows for maximum rating of 20 percent, which the Veteran is already receiving under Diagnostic Code 5257.  

Either way, although the right knee appears to be symptomatic, there is no evidence of any symptoms are not already covered by Diagnostic Codes 5260, 5261, and 5257, and 38 C.F.R. § 4.59 (painful motion).  To rate the same symptoms under Diagnostic Code 5259 would violate the prohibition against pyramiding.  Evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  To assess his meniscus knee disability with the orthopedic manifestations already evaluated by the degenerative joint disease rating and the instability rating would violate the rule against pyramiding.  Cullen v. Shinseki, 24 Vet. App. 74 (2010) (within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise).  Stated another way, the Veteran's symptoms of painful motion, loss of motion, and instability are rated under the other noted Diagnostic Codes and 38 C.F.R. § 4.59 and a separate rating for a symptomatic meniscus would be duplicative or overlapping the other ratings, which is not permissible under 38 C.F.R. § 4.14.  

Finally, there is no evidence of other ratable pathology such as ankylosis, acquired or traumatic genu recurvatum, or tibia and fibula impairment (malunion or nonunion) under Diagnostic Codes 5256, 5258, 5259, and 5262.

In sum, the Board finds that the evidence does not demonstrate a rating higher than 10 percent for each knee under Diagnostic Code 5260 for limitation of flexion, nor does the disability picture more nearly approximate the schedular criteria for a 20 percent rating for either knee.  In a similar manner, the medical evidence does not severe instability of either knee, as required for a 30 percent rating. As the current evaluations more accurately reflects the actual degree of impairment shown since the Veteran filed his claim for a higher rating, there is no basis for staged ratings for this claim.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence, however, is against the claim for a rating higher than 20 percent for instability of either knee, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe a disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  In this regard, the Board notes that the Veteran has not had frequent periods of hospitalization nor has he reported marked interference with employment due to knee instability.  The VA examiner in the October 2011 reported that the Veteran's knee disabilities limit his walking and to this extent, it affected his employment, but the evidence does not reveal lost time or any other aspect of his employment affected by his knee disabilities.  The Veteran reported instability or giving way especially when using stairs or inclined surfaces or if he twisted or turned.  He cannot perform household chores.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule (Diagnostic Codes 7252 and 7260) adequately provides for ratings based on these symptoms or impairments.  The Veteran also does not offer any explanation or argument to explain how the ratings assigned are inadequate to describe the symptoms and their effect upon his daily life.  The evidence before the Board also does not establish any functional impairment that would not be covered or contemplated by the current rating, as well as the ratings for his degenerative joint disease or to refer the case for his right knee instability and left knee disability for an extraschedular rating.  

In short, his disability picture is contemplated by the rating schedule under Diagnostic Code 7252 and the application of 38 C.F.R. §§ 4.120, 4.123, 4.124, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  As the rating schedule is adequate to rate the Veteran's bilateral knee instability disabilities, referral for extraschedular consideration is not warranted.

Total Disability Rating for Compensation Based on Individual Unemployability

During the appeal period, the Veteran has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase). The record reflects that at the time of filing his claims, Veteran was employed by a school district.  The most recent VA examination in October 2011 reflected the Veteran was still employed.  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a total disability rating claim.


ORDER

1.  The 20 percent rating for right knee instability is restored, effective September 1, 2008, and to this extent the appeal is granted.

2.  The 20 percent rating for left knee instability is restored, effective September 1, 2008, and to this extent the appeal is granted.

3.  Entitlement to a rating in excess of 20 percent for right knee instability is denied.

4.  Entitlement to a rating in excess of 20 percent for left knee instability is denied.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


